                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                        EUGENE DIVISION



PAUL C.,1                                                               Case No. 6:18-cv-00639-AA
                                                                         OPINION AND ORDER
                Plaintiff,
        vs.

ANDREW SAUL,
Commissioner of Social Security

                Defendant.


AIKEN, District Judge:

        Plaintiff Paul C. seeks judicial review of the final decision of the Commissioner

of Social Security (“Commissioner”) denying his claim for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”).                            This Court has

jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). For the reasons below, the

Commissioner’s decision is REVERSED and REMANDED for further proceedings.

///




        1 In the interest of privacy, this opinion uses only the first name and the initial of the last name

of the non-governmental party or parties in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.


Page 1 – OPINION AND ORDER
                                   BACKGROUND

      On November 26, 2013, plaintiff applied for DIB and SSI Under Titles II and

XVI of the Social Security Act (“Act”) respectively. Tr. 18. Plaintiff alleged disability

beginning January 1, 2003, due to a broken collar bone; damaged tendons in both

hands; numbness and sensitivity in the feet and legs; hip misalignment; exhaustion;

significant weight loss; and depression. Tr. 72. Plaintiff’s DIB and SSI were denied

initially and upon reconsideration. On September 2, 2016, plaintiff appeared at a

hearing in front of an administrative law judge (“ALJ”). During this hearing, plaintiff

was represented by counsel, and a vocational expert testified. On November 21, 2016,

the ALJ performed a sequential analysis and determined that plaintiff was not

disabled under the Act. The Appeals Council denied review, making the ALJ’s

decision the final decision of the Commissioner.      Subsequently, plaintiff filed the

present complaint before this Court.

                             STANDARD OF REVIEW

      A reviewing court shall affirm the decision of the Commissioner if it is based

on proper legal standards and the findings are supported by substantial evidence in

the record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190,

1193 (9th Cir. 2004). “Substantial evidence is ‘more than a mere scintilla but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir.

2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). To determine

whether substantial evidence exists, the district           court must     “review the




Page 2 – OPINION AND ORDER
administrative record as a whole, weighing both the evidence that supports and

detracts from the ALJ’s conclusion.” Davis v. Heckler, 868 F.2d 323, 326 (9th Cir.

1989).     If the evidence is subject to more than one interpretation but the

Commissioner’s decision is rational, the Commissioner must be affirmed because “the

court may not substitute its judgment for that of the Commissioner.” Edlund v.

Massanari, No. 99-35555, 2001 U.S. App. LEXIS 17960, at *12 1156 (9th Cir. Aug. 9,

2001).

                           COMMISSIONER’S DECISION

         The plaintiff bears the initial burden of proof to establish disability. Howard

v. Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, plaintiffs must

demonstrate an “inability to engage in any substantial gainful activity by reason of

any medically determinable physical or mental impairment which can be expected . .

. to last for a continuous period of not less than 12 months[.]” 42 U.S.C. § 423(d)(1)(A).

         The Social Security Administration uses a five-step sequential evaluation to

determine whether a claimant is disabled.           See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The burden of proof falls to the claimant at steps one through four and

with the Commissioner at step five. Id.; Bustamante v. Massanari, 262 F.3d 949,

953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)).

At step five, the Commissioner must show that the claimant can adjust to other work

after considering the claimant’s residual functional capacity (“RFC”), age, education,

and work experience.        20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).      If the

Commissioner fails to meet this burden, then the claimant is disabled.            Id. If,




Page 3 – OPINION AND ORDER
however, the Commissioner proves that the claimant can perform other work existing

in significant numbers in the national economy, the claimant is not disabled. Id.; see

also Bustamante, 262 F.3d at 953–54.

      Here the ALJ found that plaintiff was not disabled. At step one, the ALJ found

that plaintiff had performed substantial gainful activity since January 1, 2003, his

alleged onset date. Tr. 20. From July 2004 to September 2004, plaintiff worked as a

fundraiser for MAS Enterprises. Tr. 20. During this time, plaintiff made phone calls

soliciting charitable donations “for about a month, possibly longer, [and worked]

approximately twenty hours per week earning approximately minimum wage.” Tr.

20. Earnings records showed the claimant earned $4,098.25. Id. The ALJ stated

that there were “no allegations of poor performance at the job or special work

conditions.” Id. However, the ALJ also found that there had been continuous twelve-

month periods during which plaintiff did not engage in substantial gainful activity.

Tr. 21. During the period from plaintiff’s alleged disability onset date, January 1,

2003, to the date of last insured, September 30, 2009, in addition to plaintiff’s job as

a fundraiser in 2004, plaintiff also worked in 2005, 2008, and 2009. Id. The ALJ

found that the earnings from these other jobs did “not rise to the level necessary to

find that [plaintiff] engaged in substantial gainful activity.” Id. Plaintiff also worked

after the application date, November 26, 2013. Id. The ALJ also found that the

earnings from that job did not rise to the level necessary to find that plaintiff engaged

in substantial gainful activity. Id.




Page 4 – OPINION AND ORDER
      At step two, the ALJ found that plaintiff had the following severe impairments:

left shoulder strain; lumbar spine degenerative disc disease and thoracic lumbosacral

radiculitis status post laminectomy; and major depressive disorder. Id. At step three,

the ALJ found that plaintiff’s impairments or combination of impairments did not

meet or medically equal the severity of one of the impairments listed in 20 C.F.R.

Part 404, Subpart P, Appendix 1. Tr. 24–25.

      Before proceeding the step four, the ALJ determined that plaintiff’s RFC

allowed him to perform light work with these limitations:

      The claimant is limited to lifting and/or carrying 20 pounds occasionally
      and 10 pounds frequently, sitting standing, and/or walking six hours
      each in an eight hour day, with normal breaks. The claimant is limited
      to no more than occasional bilateral push and/or pull with the lower
      extremities. He is limited to no more than occasional climbing of ramps
      or stairs and no climbing of ladders, ropes, or scaffolds. The claimant is
      limited to no more than frequent balancing. He is limited to no more
      than occasional stooping, kneeling, crouching, and crawling. He is
      limited to no more than frequent overhead reaching with the left. He is
      limited to understanding and carrying out simple instructions in a work
      environment with few workplace changes.

Tr. 24. At step four, the ALJ found that plaintiff could perform his past relevant work

as fundraiser II (DOT Code 293.357-014). Tr. 30. This finding was based on both a

review of plaintiff’s records and the testimony of a vocational expert. Tr. 31. The

vocational expert stated that the job of fundraiser II is

      a light, unskilled job with a specific vocational profile (SVP) of two, . . . .
      that the claimant performed the job at the sedentary exertional level[,]
      . . . . [and] that if the claimant performed the job for about a month,
      twenty hours per week as he testified, the claimant would have met the
      durational requirements for past relevant work for a job with a specific
      vocational preparation [sic] (SVP) of two.
Tr. 31.



Page 5 – OPINION AND ORDER
      At step five, as an alternative to the finding at step four that plaintiff could

perform past relevant work, the ALJ found that based on plaintiff’s age, education,

work experience, and RFC, jobs existed in significant numbers in the national

economy that plaintiff could sustain substantial gainful employment despite his

impairments. Tr. 31. Specifically, the ALJ found that plaintiff could perform the

representative occupations of Cafeteria Attendant, Office Helper, and Photo Copy

Machine Operator. Tr. 32. Based on the findings at each step, the ALJ concluded

that plaintiff was not disabled under the Act from January 1, 2003, through the date

of her decision, November 21, 2016.

                                    DISCUSSION

      Plaintiff contends that the ALJ erred by (1) improperly rejecting the opinions

of plaintiff’s treating physician, (2) improperly discounting statements from plaintiff’s

treating mental health provider, and (3) improperly discounting plaintiff’s subjective

symptom testimony. Each argument is addressed in turn.

I.    Medical Opinion of Matthew Kaiser, M.D.

      Plaintiff argues that the ALJ improperly rejected Matthew Kaiser, M.D.’s

medical opinions. Dr. Kaiser practices family medicine at PeaceHealth and treated

plaintiff on one occasion, May 17, 2016. Tr. 656. At that appointment, Dr. Kaiser

diagnosed plaintiff with lumbar spinal stenosis and noted plaintiff’s prior lumbar

laminectomy surgery for spinal cord decompression. Id. Dr. Kaiser’s treatment notes

indicated that plaintiff reported experiencing chronic pain since the laminectomy

surgery. Tr. 658. Dr. Kaiser also noted the location of plaintiff’s pain and the




Page 6 – OPINION AND ORDER
sensation of the pain but did not indicate which actions or activities caused the pain

or if plaintiff was in constant pain. Id. Dr. Kaiser noted that plaintiff had used a

walker “since just before his spine surgery[,]” but did not indicate that he observed

plaintiff having issues with sitting during the visit or that plaintiff mentioned any

problems with sitting. See Tr. 656–59.

      In a letter dated September 26, 2016, Dr. Kaiser provided opinions about

plaintiff’s sitting limitations. Tr. 705. The entirety of the letter reads: “[Plaintiff] is

a patient under my care. He has a history of ongoing low back pain secondary to

spinal stenosis and is unable to tolerate sitting for long periods of time.” Tr. 705. The

ALJ rejected that opinion because Dr. Kaiser did not define “long periods of time,”

and “he did not provide any physical examination findings or objecting [sic] medical

tests results such as diagnostic imaging to support his conclusion.” Tr. 27.

      Dr. Kaiser’s opinion was contradicted by examining doctor, Dr. Wendling, D.O.,

who opined that plaintiff could sit for up to six hours. Compare Tr. 705 with Tr. 371.

As such, the ALJ need only provide specific and legitimate reasons, supported by

substantial evidence, to reject Dr. Kaiser’s opinion. Tommasetti v. Astrue, 533 F.3d

1035, 1040 (9th Cir. 2008). Specific, legitimate reasons for rejecting a physician’s

opinion include reliance on a claimant’s discredited subjective complaints,

inconsistency with the medical records, inconsistency with a claimant’s testimony, or

inconsistency with a claimant’s daily activities. Id.

      Plaintiff first argues that “the ALJ failed to consider Dr. Kaiser’s opinions

under the appropriate factors.” Doc. 13 at 7. An ALJ must weigh the following factors




Page 7 – OPINION AND ORDER
when considering medical opinions: (1) whether the source has an examining

relationship with claimant; (2) whether the source has a treatment relationship with

claimant; (3) supportability (as shown by relevant evidence and explanation); (4)

consistency with the record as a whole; (5) specialization; and (6) other factors,

including the source’s familiarity with other information in the record. 20 C.F.R. §

404.1527(c)(1)–(6). The failure to consider these factors “alone constitutes reversible

legal error.” Trevizo v. Berryhill, 871 F.3d 664, 676 (9th Cir. 2017).

      The Court finds that the ALJ properly considered the factors when weighing

Dr. Kaiser’s medical opinion. The ALJ recognized that Dr. Kaiser was a treating

physician of plaintiff, while also considering that Dr. Kaiser only saw and treated

plaintiff on one occasion in May 2016. Tr. 27. In the treatment notes from that single

treatment occasion on May 17, 2016, Dr. Kaiser diagnosed plaintiff with lumbar

spinal stenosis and noted plaintiff’s prior lumbar laminectomy surgery for spinal cord

decompression. Id. (citing Tr. 656). Further, the ALJ found that Dr. Kaiser had not

sufficiently supported his opinion regarding plaintiff’s sitting limitations to give it

weight. Id. Under these factors, it was reasonable for the ALJ to afford little weight

to Dr. Kaiser’s opinion and she did not commit legal error for doing so.

      Plaintiff next argues that the ALJ erred by rejecting Dr. Kaiser’s opinion

because Dr. Kaiser did not define the sitting limitations. Plaintiff asserts that it is

the task of the ALJ, not the medical provider, to translate medical findings and

opinions into concrete restrictions. When evaluating medical opinions, an ALJ need

not accept a brief, conclusory, or inadequately supported opinion. Bayliss v.




Page 8 – OPINION AND ORDER
Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). And although an ALJ is charged with

reviewing the medical record to determine limitations, Stubbs-Danielson v. Astrue,

539 F.3d 1169, 1174 (9th Cir. 2008), only limitations that are supported by

substantial evidence must be incorporated into a claimant’s RFC. Osenbrock v. Apfel,

240 F.3d 1157, 1163–65 (9th Cir. 2001). In plaintiff’s RFC, the ALJ determined that

plaintiff could sit for up to six hours in an eight-hour workday. Tr. 24. Plaintiff

asserts that the medical record documents a greater restriction than that in the RFC.

As explained below, the medical record does not include evidence to support the

severe sitting limitation that plaintiff alleges.

      Next, plaintiff challenges ALJ’s finding that Dr. Kaiser failed to support his

opinion. Plaintiff contends that imaging studies of plaintiff’s back from February

2014, plaintiff’s 2015 laminectomy surgery, and the medical record as a whole should

provide the context in which Dr. Kaiser’s September 2016 statement was made.

      The Court finds this argument unconvincing as there is nothing in either Dr.

Kaiser’s treatment notes or the medical record as a whole indicating that plaintiff’s

back pain would cause limitations with sitting.          Dr. Kaiser’s treatment notes

indicated that plaintiff had issues walking but did not indicate any other

musculoskeletal issues, such as pain while seated. Tr. 656–59. Furthermore, as the

ALJ pointed out, plaintiff never indicated that he had issues sitting and plaintiff’s

reported activities—specifically watching movies at the theater and reading at the

library—negate the suggestion of a siting limitation. Tr. 23, 25. Although the ALJ

did not specifically cite plaintiff’s lack of alleged sitting impairment or other evidence




Page 9 – OPINION AND ORDER
that showed a lack of sitting limitation in the section of her findings rejecting Dr.

Kaiser’s opinion, reviewing courts “are not deprived of [their] faculties for drawing

specific and legitimate inferences from the ALJ’s opinion.” Magallanes v. Bowen, 881

F.2d 747, 755 (9th Cir. 1989). “Even when an agency explains its decision with less

than ideal clarity, [courts] must uphold it if the agency’s path may be reasonably

discerned.” Molina v. Astrue, 674 F.3d 1104, 1121 (9th Cir. 2012) (internal quotation

marks omitted).

      In sum, the ALJ correctly considered the relevant factors when weighing Dr.

Kaiser’s opinion, and she did not err by rejecting Dr. Kaiser’s opinion for failing to

define “long periods of time” or for failing to provide examinations or objective medical

tests to support the opinion.

II.   “Other” Medical Source Opinion of Betsy Pownall, LPC.

      Next, plaintiff asserts that the ALJ erred by discounting the opinion of

plaintiff’s counselor, Betsy Pownall, LPC. Ms. Pownall began conducting mental

health therapy sessions with plaintiff in August 2014.         Tr. 441.    Ms. Pownall

diagnosed plaintiff with major depressive disorder and posttraumatic stress disorder

(“PTSD”). Tr. 439. On May 18, 2016, Ms. Pownall completed a mental residual

function capacity assessment in the form of written responses and a check-box form.

Tr. 548–54. Ms. Pownall later indicated that her assessment was based on plaintiff’s

depression. Tr. 662. Ms. Pownall noted that plaintiff socially isolates himself, feels

that others are “against” him, and “deals with a feeling of hopelessness, fatigue and

chronic pain, emotional lability, low self esteem and low self worth.” Tr. 548. She




Page 10 – OPINION AND ORDER
opined that plaintiff has marked limitations with understanding and remembering

both simple and detailed instructions and with sustaining concentration and

persistence, and he has moderate limitations with the ability ask simple questions or

request assistance and the ability to be aware of normal hazards and take appropriate

precautions. Tr. 552–54. Ms. Pownall stated that plaintiff’s prognosis was fair with

ongoing support. Tr. 554.

       On May 23, 2016, Ms. Pownall submitted an additional letter in which she

focused on the symptoms of plaintiff’s PTSD and how it “affects his daily skills of

living.” Tr. 662. Ms. Pownall opined that plaintiff’s “ability to keep up with the daily

skills of his life is challenging for him” and “social isolation, sadness, fatigue, chronic

physical pain, and depression impinge on [plaintiff’s] ability to work and be

productive.” Tr. 662.

       The ALJ afforded Ms. Pownall’s opinions “partial weight.” Tr. 29. The ALJ

first noted that Ms. Pownall “opined [that] it was beyond her scope of practice and

experience to answer accurately questions regarding the claimant’s ability to work

with others,” Tr. 28, see Tr. 548, and Ms. Pownall repeatedly indicated that “she was

unable to determine specific limitations.” Tr. 29, see Tr. 552–54. The ALJ also noted

that Ms. Pownall’s “assessment was at least partially based on the claimant’s self-

report.” Tr. 28–29. Finally, the ALJ stated that

       The opinion of a licensed professional counselor is not by an acceptable
       medical source and the opinion must be considered an opinion of “other
       sources” according to 20 CFR 404.1513 and 20 CFR 416.913.
       Furthermore, Ms. Pownall did not provide specific functional
       limitations. However, the opinion is consistent with the consultative
       examiner’s findings indicating the claimant has severe mental health



Page 11 – OPINION AND ORDER
       conditions with social [sic] and concentration, persistence, and pace
       limitations.

Tr. 29.

       Under the rules in effect at the time that plaintiff filed his claim, licensed

professional counselors were not considered “acceptable medical sources.” SSR 06-

03p, 2006 WL 2329939, at *2 (Aug. 9, 2006).2 Non-acceptable medical sources are

commonly categorized as “other sources.” Molina, 674 F.3d at 1111. Although the

opinions of other sources “are not entitled to the same deference [as acceptable

medical sources], an ALJ may give less deference to ‘other sources’ only if the ALJ

gives reasons germane to each witness for doing so.” Revels v. Berryhill, 874 F.3d

648, 655 (9th Cir. 2017) (citing Molina, 674 F.3d at 1111). “The same factors used to

evaluate the opinions of medical providers who are acceptable medical sources are

used to evaluate the opinions of those who are not.”                   Id.; SSR 06-03p at *2–3.

Germane reasons to discount opinions include inconsistency with an opinion provided

by an acceptable medical source and internal inconsistencies within the opinion.

Robinson v. Berryhill, 690 Fed. App’x 520, 524 (9th Cir. 2017); see Molina, 674 F.3d

at 1111–12. Additionally, an ALJ “may permissibly reject[] . . . check-off reports that

[do] not contain any explanation of the bases of their conclusions.” Molina, 674 F.3d.

at 1111 (internal citations omitted); see also Thomas v. Barnhart , 278 F.3d 947, 957

(9th Cir. 2002) (An ALJ “need not accept [an] opinion [that] is brief, conclusory, and

inadequately supported by clinical findings”).



        2 SSR 06-03p defined “acceptable medical sources” as licensed physicians, licensed or certified

psychologists, licensed optometrists, licensed podiatrists, and qualified speech pathologists.


Page 12 – OPINION AND ORDER
         The ALJ did not err in discrediting Ms. Pownall’s opinions regarding plaintiff’s

limitations because Ms. Pownall herself stated that she had difficultly determining

plaintiff’s functioning and limitations. The ALJ specifically mentions that in Ms.

Pownall’s first assessment, she was unable to opine on multiple areas related to

Plaintiff’s limitations and “did not provide specific functional limitations” in her

Mental Residual Functional Capacity Report. Tr. 29–28. Furthermore, in her first

assessment, Ms. Pownell repeatedly indicated that she was unable to determine

specific limitations and said that it was “difficult for [her] to state directly whether

[she] believe[d] [plaintiff] could hold down a full time job.” Tr. 548–54. However, just

a few days later, Ms. Pownall submitted a second assessment in which she opined

that plaintiff experiences symptoms that would inhibit his ability to work. Tr. 662.

Because Ms. Pownall gave two different opinions on plaintiff’s ability to work within

a short time frame, it creates ambiguity in her opinion as to whether plaintiff has

limitations as it relates to working. This ambiguity is a germane reason to discredit

Ms. Pownall’s opinion. See Robinson, 690 Fed. App’x at 524 (where the court found

that the ALJ appropriately discrediting the opinion of an “other source” because it

contained internal inconsistencies and the opinion contradicts the opinions of

acceptable medical sources); see Molina, 674 F.3d at 1111–12 (where the court found

statements from the “other source” to be inconsistent because the source said that the

claimant experienced intermittent panic attacks but also said that the claimant

panicked in several situations throughout the day, rendering the claimant unable to

work).




Page 13 – OPINION AND ORDER
      Similarly, the ALJ did not err when she cited the lack of specific functional

limitations as a reason to only award partial credit to Ms. Pownall’s opinion. An ALJ

“is not required to provide any reasoning to reject medical opinions that do not contain

specific functional limitations.” Wilson v. Berryhill, 732 Fed. App’x 504, 506 (9th Cir.

2018) (citing Stubbs-Danielson, 539 F.3d at 1174). Furthermore, the ALJ compared

Ms. Pownall’s opinions with the opinions of Dr. Roman. Tr. 29. As such, the Court

should defer to the ALJ’s reasonable assessment of specific functional limitations

regarding plaintiff’s concentration and memory limitations because they are

supported by substantial evidence in the record. See Stubbs-Danielson, 539 F.3d at

1174; see also Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“Where evidence

is susceptible to more than one rational interpretation, it is the ALJ’s conclusion that

must be upheld.”).

      By contrast, the ALJ did err in citing the fact that Ms. Pownall was not an

acceptable medical source when discrediting Ms. Pownall’s opinion. Both acceptable

medical sources and “other” medical sources may opine on a claimant’s functional

limitations, 20 C.F.R. §§ 404.1513(a)(3)–(4), 404.1527(f), 416.913(a)(3)–(4), 416.927(f),

even if “other source” opinions are not given the same level of deference as acceptable

medical sources. Molina, 674 F.3d at 1111 (citing § 404.1527; SSR 06-03p, 2006 SSR

LEXIS 5). However, that error is harmless because the ALJ’s other reasons for

rejecting Ms. Pownall’s opinion were germane and supported by substantial evidence.

See Molina, 674 F.3d at 1115 (error is harmless where it is inconsequential to the

ultimate nondisability determination).




Page 14 – OPINION AND ORDER
       Finally, plaintiff argues that the ALJ impermissively discounted Ms. Pownall’s

opinion because it was partially based on plaintiff’s self-report. Although the ALJ’s

decision noted that some of Ms. Pownall’s opinions were based in part on plaintiff’s

self-report, it is unclear, in context, whether the ALJ rejected the opinions for that

reason. Tr. 28–29, 552.

        To the extent the ALJ did discount the opinion for this reason, that was error.

It is appropriate and acceptable for opinions regarding mental health to demonstrate

partial reliance on a claimant’s self-report. Buck v. Berryhill, 869 F.3d 1040, 1049

(9th Cir. 2017). But, like the ALJ’s reliance on Ms. Pownall’s status as an “other”

medical source, any error in discounting Ms. Pownall’s opinions for being based on

plaintiff’s self-report would be harmless.

       In sum, the ALJ did not commit reversible error in assigning partial weight to

Ms. Pownall’s opinions about plaintiff’s mental limitations.


III.   Plaintiff’s Subjective Symptom Testimony

       Finally, plaintiff argues that the ALJ erred in rejecting his subjective symptom

testimony. Plaintiff alleges that his rejected testimony demonstrates that he has both

physical and mental limitations that will detrimentally impact his ability to work.

       Physically, plaintiff testified to having back issues that resulted in severe pain.

Tr. 59, 64, 245, 250, 291, 296, 399, 418, 430, 560. At the hearing, plaintiff testified

that shortly before he applied for benefits, he was unable to walk more than a few

steps without severe pain.      Tr. 50.   He also explained that in 2015 he had a

laminectomy back surgery to resolve his back pain and then a secondary surgery



Page 15 – OPINION AND ORDER
shortly after the first in order to fix a spinal fluid leak, which prolonged and

complicated his recovery. Tr. 64, see also 598–99, 639–42. Plaintiff asserted that he

continued to have pain while walking and standing despite the surgery, and that he

could only walk a block before needing to rest for five to ten minutes. Tr. 64. Plaintiff

also testified to limitations with use of his hands. Tr. 291. Plaintiff stated that he

had reduced sensation in his hands and that using a keyboard for more than an hour

would result in virtual incapacitation of his left hand for a month. Tr. 63–64. At the

same time, plaintiff acknowledged that he never received treatment for his hands.

Tr. 64.

      Mentally, plaintiff asserts several limitations that would impair his ability to

work. First, plaintiff asserts that he experiences unease and finds it difficult to be

around others. Tr. 248, 250, 296. In his functional reports, plaintiff says that he does

not have friends, nor does he feel comfortable around others as a result of his

disability. Tr. 248, 292. He has also self-reported such issues to his counselor, Ms.

Pownall. Tr. 444, 446. At the hearing, plaintiff testified that he did not “deal well

with the public.”    Tr. 61.   Additionally, even when provided a script and only

communicating with others via telephone, plaintiff found it difficult to perform his

previous job as a fundraiser due to the necessary interacts with the public. Tr. 61.

Second, plaintiff claims that his depression impacts his ability hold employment.

Previously, plaintiff experienced suicidal ideation, and he continues to have

depressive symptoms and mood. See 668, 436–546. His depression worsened during

his alleged disability period after the death of his significant other. Tr. 436. Plaintiff




Page 16 – OPINION AND ORDER
takes medication for his mental health issues and attends therapy. Tr. 65, 374, 436–

546, 673–85. Plaintiff reported to his counselor that therapy has improved his mental

health. Tr. 496.

      To determine whether a claimant’s testimony regarding his symptoms are

reliable, the ALJ must engage in a two-step analysis. Tommasetti, 533 F.3d at

1039. First, the claimant must “produce objective medical evidence of an underlying

impairment or impairments that could reasonably be expected to produce some

degree of symptom.” Id. Second, if the claimant produces this evidence and there is

no evidence of malingering, the ALJ can reject the claimant’s testimony about the

severity of his symptoms “only by offering specific, clear and convincing reasons for

doing so.” Id. (internal quotation marks omitted).      A general assertion that the

claimant is not credible is insufficient; the ALJ must “state which . . . testimony is

not credible and what evidence suggests the complaints are not credible.” Dodrill v.

Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be “sufficiently

specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir.

1995). If the “ALJ’s credibility finding is supported by substantial evidence in the

record, [the court] may not engage in second-guessing.” Thomas, 278 F.3d at 959.

      The ALJ found that plaintiff’s “statements concerning the intensity,

persistence, and limiting effects of [his] symptoms [were] not entirely consistent with

the medical evidence and other evidence in the record.” Tr. 30. First, the ALJ found

that plaintiff engages in daily activities that “are not limited to the extent one would




Page 17 – OPINION AND ORDER
expect, given his complaints of disabling symptoms and limitation.” Tr. 25. These

activities conflicted with both the physical and mental limitations that plaintiff

claims to have. Id. Second, the ALJ determined that the medical record does not

support the alleged symptoms and limitations that plaintiff claims to experience. Id.

      As mentioned, the ALJ rejected plaintiff’s alleged limitations, in part because

they were inconsistent with his reported activities of daily living. The ALJ explained:

      Due to his conditions and symptoms, the claimant stated that he has a
      number of limitations, some of which involve lifting, squatting, bending,
      standing, reaching, walking, kneeling, stair climbing, using his hands,
      getting along with others, following instructions, and handling stress.
      He reported that he tended to resent authority and he has been fired
      from jobs over disagreements with supervisors. The claimant noted that
      people make him uncomfortable and he no longer has friends or connects
      with others. Despite such allegations of disabling symptoms and
      limitations, the claimant can ride his bicycle into town, travel outside of
      his home independently, tend to his personal care needs without special
      reminders, care for his cat, prepare simple meals, clean, make his bed,
      do laundry, shop in stores, live with friends, go to the movie theater and
      library, remember to take his medications, count change, watch movies,
      and read. Thus, the claimant engages in activities that are not limited
      to the extent one would expect, given his complaints of disabling
      symptoms and limitation.

Tr. 25 (internal citations omitted).

      Daily activities may be used to discredit a claimant where they either “are

transferable to a work setting” or “contradict claims of a totally debilitating

impairment.” Molina, 674 F.3d at 1112–13 (citations omitted). Even if a plaintiff

shows some difficulties in functioning when performing those activities, the activities

can still constitute grounds for discrediting claimant’s testimony “to the extent that

they contradict claims of a totally debilitating impairment.” Id. However, a plaintiff

need not be totally incapacitated in order to be eligible for benefits. Id. at 1112–13.



Page 18 – OPINION AND ORDER
      The ALJ appropriately discredited plaintiff’s subjective symptom testimony

after she found that plaintiff’s daily activities were inconsistent with his alleged

limitations regarding his mental health. Plaintiff claimed that he has difficulty

“getting along with others” and had issues in the area of social functioning due to his

mental health. Tr. 23, 25. The ALJ noted that, although plaintiff “demonstrates that

[he] has some issues getting along with people and maintaining friendships,” he “is

able to interact independently, appropriately, effectively, and on a sustained basis

with other individuals. Particularly, the claimant can shop in stores around other

customers, live with friends, and go to the movie theater and library.” Tr. 23. ALJs

may discredit a plaintiff’s testimony regarding alleged limitations in social function

when those limitations are contradicted by a claimant’s daily activities. See Molina

674 F.3d at 1113.    The record supports the ALJ’s findings that plaintiff’s daily

activities detract from his claims of mental limitations.

      However, the ALJ erred when she used plaintiff’s daily activities to discredit

plaintiff’s testimony about his physical limitations. The ALJ found that plaintiff had

only mild limitations in physical functioning because he could “engage in activities of

daily living in an appropriate and effective manner, on an independent and sustained

basis.” Tr. 23. Specifically, the ALJ mentioned that plaintiff could “ride his bicycle

into town, travel outside of his home independently, tend to his personal care needs

without special reminders, care for his cat, prepare simple meals, clean, make his

bed, and do laundry.” Id. As such, the ALJ found that plaintiff’s claimed limitations

regarding standing, walking, and squatting were not as severe as alleged. Tr. 25.




Page 19 – OPINION AND ORDER
      The Court finds that the ALJ failed to specify how claimant’s daily activities

contradicted his alleged limitations and failed to provide sufficient evidence of such

contradictions. For instance, plaintiff testified that at the end of his time working

forty hours a week at the fairgrounds in 2013, he “couldn’t even walk a few steps

without really severe pain.” Tr. 59, 272. The ALJ found his alleged inability to walk

contradicted by his statements from around the same time that he leaves the house

daily and cleaned his home. Tr. 294; compare Tr. 59, 245, 291, 296 with Tr. 246, 292,

294, 295, 297. However, the ALJ did not explain how that testimony contradicted his

alleged physical limitations. Additionally, the ALJ did not sufficiently develop the

record to include evidence supporting a contradiction between plaintiff’s testimony.

For example, the ALJ did not ask how long plaintiff spent on daily outings or cleaning

the house. There is a wide disparity between the physical exertion and stress put on

the body during an eight-hour workday and during short outings into town. The

ALJ’s decision similarly lacks either an explanation of how a daily activity conflicted

with an alleged limitation or substantial evidence that a conflict actually exists are

present for each of plaintiff’s alleged physical limitations addressed in the decision.

Accordingly, the ALJ erred in rejecting plaintiff’s physical limitation testimony based

on his reported daily activities.

      The ALJ also reasoned that the objective medical findings “fail to provide

strong support for the claimant’s allegations of disabling symptoms and limitations,”

and that they do not support the existence of limitations greater than those in the

RFC. Tr. 25. An ALJ may reject a claimant’s allegations if his “statements at [the]




Page 20 – OPINION AND ORDER
hearing do not comport with objective evidence in [the] medical record.” Bray v.

Comm’r of Soc. Sec. Admin ., 554 F.3d 1219, 1227 (9th Cir. 2009). However, “simply

stat[ing] [a] non-credibility conclusion and then summariz[ing] the medical evidence

supporting [the] RFC determination” is not sufficient to pass the clear and convincing

threshold. Brown-Hunter v. Colvin , 806 F.3d 487, 494 (9th Cir. Nov. 3, 2015); see

also, Burrell v. Colvin, 775 F.3d 1133, 1139 (9th Cir. 2014) (holding that the ALJ

committed legal error because he “never connected the medical record to Claimant’s

testimony” nor made “a specific finding linking a lack of medical records to Claimant’s

testimony about the intensity of her . . . pain” (emphasis added)). Here, the ALJ

specifically noted that plaintiff has a left shoulder sprain, lumbar spine degenerative

disc disease, thoracic lumbosacral radiculitis status post laminectomy, and major

depressive disorder. Tr. 25–27.

      Regarding plaintiff’s depression, the ALJ observed that plaintiff reported “a

depressed mood with anxiety, irritability, tearfulness, somatic complaints, low self-

esteem, social isolation, loneliness, poor sleep, compulsive behaviors, difficulties

completing simple tasks, loss of motivation, severe fatigue, hopelessness, suicidal

ideation, concentrating difficulties, and poor memory.” Tr. 26. However, the ALJ

concluded that the medical record suggested that these reported symptoms were not

as severe as plaintiff alleged. The ALJ found that the medical record showed that

plaintiff was “alert, oriented, appropriate, pleasant, cooperative, and well-groomed

with appropriate eye contact, normal mood and affect, good attention and

concentration, intact recent and remote memory, normal speech and language,




Page 21 – OPINION AND ORDER
appropriate thought content, appropriate judgment and insight, and adequate fund

of knowledge.” Tr. 27 (citing Tr. 349, 359, 439, 565).

      Regarding plaintiff’s lumbar spine degenerative disc disease and thoracic

lumbosacral radiculitis status post laminectomy, the ALJ identified discrepancies

between plaintiff’s alleged limitations pre-back surgery and the medical records from

the same time. Tr. 26. The ALJ reasoned that even though there were limitations

during the period right before plaintiff’s first back surgery until his second back

surgery, the medical record indicates that plaintiff made “nice progress” and that

plaintiff self-reported “significant improvement with functional activities throughout

the day with decreased pain.” Tr. 26. This evidence directly contradicts plaintiff’s

hearing testimony where he reports pain immediately upon standing and great

limitations on how long he can walk before resting. Tr. 64.

      As discussed above, the ALJ erred in discrediting plaintiff’s testimony of

physical limitations based on his daily activities. Although the ALJ did not err in

reasoning that the objective medical evidence does not support the level of physical

limitation claimed by plaintiff, “the Commissioner may not discredit the claimant’s

testimony as to the severity of symptoms merely because they are unsupported by

objective medical evidence.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).

Therefore, the Court cannot conclude that the ALJ would have reached the same

result had she not erroneously concluded that plaintiff’s daily activities were

inconsistent with his testimony about his limited ability to walk without pain or rests,

and the ALJ’s error was not harmless. Molina, 674 F.3d at 1115 (errors made by the




Page 22 – OPINION AND ORDER
ALJ are considered harmless where the court concludes “that the ALJ would have

reached the same result absent the error” and the error is “inconsequential to the

ultimate nondisability determination”).

IV.   Type of Remand

      Plaintiff asks that the court remand her case for an immediate award of

benefits. The Ninth Circuit precludes a district court from remanding a case for an

award of benefits unless certain prerequisites are met. Burrell, 775 F.3d at 1141.

Under the three-step “credit-as-true” doctrine, the reviewing court must first

determine whether the ALJ committed harmful legal error. Dominguez v. Colvin,

808 F.3d 403, 407 (9th Cir. 2015), as amended (Feb. 5. 2016). Second, if the court

finds such an error it must “review the record as a whole and determine whether it is

fully developed, free from conflicts and ambiguities, and all essential factual issues

have been resolved.”     Id. (quotation marks omitted).      Third, if the court does

determine that the record has been fully developed, and there are no outstanding

issues left to be resolved, the court must consider whether “the ALJ would be required

to find the claimant disabled on remand if the improperly discredited evidence were

credited as true.” Id. (quotation marks omitted).

      Here, the first step is satisfied because the ALJ improperly discredited

plaintiff’s subjective symptom testimony by determining that his daily activities

conflicted with his alleged limitations.

      However, step two is not met because the record is not fully developed and still

contains ambiguities regarding whether or not plaintiff’s daily activities conflict with




Page 23 – OPINION AND ORDER
his alleged limitation. For instance, it is unclear how long plaintiff’s outings to town,

the library, and theatre were and much time plaintiff spent sitting and walking

during these trips. Additionally, it is unclear from the record whether plaintiff’s

impairments would have inhibited him from riding a bike. On remand, the ALJ shall

reevaluate plaintiff’s alleged physical limitations and conduct any proceedings

necessary to resolve ambiguities relating to plaintiff’s alleged limitations and his

daily activities.

                                   CONCLUSION

       The Commissioner’s decision is REVERSED and REMANDED for further

proceedings.

       IT IS SO ORDERED.

                   31st day of ____________2020.
       Dated this ______        March




                                    /s/Ann Aiken
                          _______________________________
                                     Ann Aiken
                             United States District Judge




Page 24 – OPINION AND ORDER
